Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 10, 2022

The Court of Appeals hereby passes the following order:

A21A1758. JENNA WHITLOCK v. MICHELLE VAN HEMERT BRANTON.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court issued a judgment in favor of the plaintiff Michelle Van Hemert
Branton, the defendant Jenna Whitlock appealed to superior court.«v2 6-7, 9» The
superior court also issued a judgment in favor of the plaintiff, and Whitlock filed this
direct appeal.«V2 1, 58» We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1), (b). Because Whitlock did not file an application for
discretionary review, we lack jurisdiction, and this appeal is hereby DISMISSED.




                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/10/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.